DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The use of “recreational vehicle air conditioner” in the preamble has been interpreted as merely being a recitation of intended use which lends no structural limitation to the claims.  See MPEP 2111.02(II).  As it is interpreted as an intended use, the language has not been treated with respect to the prior art rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 9,746,231).
Regarding Claim 1, Moon discloses a ceiling-mount indoor panel 10 defining an air inlet 11, an air outlet 12, and a control box recess (control box recessed behind inlet filter 11); and a control box 200, 300 comprising a first box portion 200 (see Fig. 5) and a second box portion 300, the first box portion positioned above the ceiling-mount indoor panel 10, the second box portion connected to the first box portion with a hinge 231, 331 and being pivotable between a closed configuration and an open configuration on the hinge (compare Figs. 7 and 8), wherein the second box portion is seated at least partially within the control box recess in the open configuration.
Regarding Claims 2 and 13, the control box 200, 300 is partially over the inlet (see Fig. 1).
Regarding Claims 3 and 19, the inlet 11 and outlet 12 are substantially similar (both are rectangular).
Regarding Claims 8 and 17, the control box has a rectangular cross section in the horizontal plane.
Regarding Claims 9 and 18, the inlet 11 and outlet 12 have a rectangular cross section.
Regarding Claims 10 and 20, the second box portion 300 nested within the first box portion 200 in the closed configuration and is pivoted away from the first box portion on the hinge in the open configuration.
Regarding Claim 11, an electronic control panel 400 is mounted to the second box portion of the control box.
Regarding Claim 12, Moon discloses a ceiling defining an opening (A/C unit may be mounted within ceiling; see column 1, lines 36-37); a ceiling-mount indoor panel 10 defining an air inlet 11, an air outlet 12, and a control box recess; and a control box assembly 200, 300 mounted to the ceiling-mount indoor panel, the control box assembly comprising: a first box portion 200 positioned above the ceiling-mount indoor panel; a second box portion 300 pivotally connected to the first box portion and being movable between a closed configuration and an open configuration (compare Figs. 7 and 8), wherein the second box portion is seated at least partially within the control box recess in the open configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 1 above, and further in view of ordinary skill in the art.
Moon does not specifically discuss what the indoor panel if made from.  Moon discusses in several locations the use of both metal and molded parts in conjunction with one another for varying portions of the A/C unit.  One having ordinary skill in the art would readily recognize that Moon anticipated inter-mixing both metal and other materials for the invention, and the use of metal over plastic or other material is merely an obvious matter of design choice for one having ordinary skill in the art depending on the cost, manufacturability of the part and weight considerations.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612